Name: Commission Regulation (EEC) No 4212/88 of 21 December 1988 fixing the reference prices for intra-Community trade in anchovies and Atlantic sardines for the 1989 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 / 31 . 12. 88 Official Journal of the European Communities No L 370/31 COMMISSION REGULATION (EEC) No 4212/88 of 21 December 1988 fixing the reference prices for intra-Community trade in anchovies and Atlantic sardines for the 1989 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, for imports of Atlantic sardines of the species Sardina pilchardus into the Community as constituted at 31 December 1985 from Portugal and Spain, fresh products : (ECU/tonne) Whole fish Size (') Extra, A (') B (') 1 215 137 2 215 137 3 332 137 4 215 137 Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 170 and 357 thereof, Whereas Articles 170 ( 1 ) and 357 ( 1 ) of the Act of Acces ­ sion provide that, during the period of moves towards alignment of the prices of anchovies (Engraulis spp.) and Atlantic sardines of the species Sardina pilchardus listed in Annex I (A) to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3468/88 (2), a monitoring system is to be introduced based on the annual fixing of reference prices applicable to certain trade in the products in question between the new Member States and the Community as constituted at 31 December 1985 ; (') The freshness, size and presentation categories are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . for imports of anchovies (Engraulis spp.) into Spain from other Member States of the Community : (ECU/tonne) Whole fish Whereas Articles 170 (2) and 357 (2) of the Act of Acces ­ sion provide that the reference prices in question are to be the same as the withdrawal prices applicable in Spain for anchovies (Engraulis spp.) and in the other Member States for Mediterranean sardines of the species Sardina pilchardus respectively, fixed in accordance with Article 12 ( 1 ) of Regulation (EEC) No 3796/81 ; Whereas the withdrawal prices for the 1989 fishing year for anchovies and Mediterranean sardines listed in Annex I (A) to Regulation (EEC) No 3796/81 were fixed by Commission Regulation (EEC) No 4201 /88 (3) ; Whereas the measures provided for in this Regulation, are in accordance with the opinion of the Management Committee for Fishery Products, Size (') Extra, A (') B (') 1 653 368 2 694 368 3 572 368 4 237 237 (') The freshness, size and presentation categories are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . HAS ADOPTED THIS REGULATION : Article 2 Article 1 The reference prices for the 1989 fishing year applicable under the monitoring system provided for in Articles 170 and 357 of the Act of Accession shall be as follows : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 305, 10 . 11 . 1988, p. 1 . (3) See page 1 of this Official Journal. It shall apply with effect from 1 January 1989 . No L 370/32 Official Journal of the European Communities 31 . 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission